DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/6/21 has been entered.
 
Response to Amendment
Amendments to the claims, filed on 4/6/21, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC § 103
Claims 1, 2, 6-18, 20, 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiao et al (US 2017/0051508 A1) as evidenced by Hong et al (US 7,811,630 B2).
	Regarding claims 1, 2, 20, and 25-28, Shiao teaches a roofing product comprising a substrate or glass fiber web (24, 54); a bituminous material coated on the substrate (26, 56), the bituminous material having a top surface; and a collection of solar-reflective roofing granules on the top surface of the bituminous material (30, 60, 70) thereby substantially coating the bituminous material in a region thereof (para 91-92, fig 2, 3).
Shiao teaches a collection of solar-reflective roofing granules that can be used on the roofing product (para 93) having a solar reflectivity of at least 70%, an average particle size from #5 US mesh to #50 US mesh; wherein the solar-reflective roofing granules of the collection having an average first aspect ratio (i.e., ratio of the length "L" to the thickness "T" or major aspect ratio) of at least at least 3, more preferably at least 5, and still more preferably, at least 7 (i.e., suggests aspect ratio could be greater than 7) and the average second aspect ratio ranges from about 1 to 3 (i.e., ratio of the length "L" to the width "W" or the ratio of the major axis to the minor axis) (para 19-21, 33, 49); wherein “average” would have suggested all of the granules or 100% of the granules could have the first and second aspect ratio; and the ranges as taught by for the first aspect ratio and second aspect ratio would have suggested the ratio of the width to the thickness of the granule (i.e., the minor aspect ratio) would had to have been at least 1 
Therefore, the ranges suggested by Shiao for particle size major aspect ratio, minor aspect ratio, and the ratio of the major axis to the minor axis overlap that of the instant claims. These ranges substantially over lap that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Shiao, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
Shiao would have suggested or otherwise rendered obvious the roofing product having a major plane, wherein each roofing granule has a major axis, a minor axis perpendicular to the major axis, and a thickness, and wherein for at least 90% of the roofing granules having a major aspect ratio of at least 4, and the major axis and the minor axis are disposed within 20 degrees of parallel to the major plane of the roofing product (para 91-92, fig 2, 3).
Furthermore, Shiao suggests the granules serve both a protective, reflective, and aesthetic purpose (para 6, 22), wherein high solar heat reflectance of the roofing products of the present invention is achieved by the selection of base particles having a suitable geometry and particle size distribution; and in order to achieve a higher level of surface coverage, mixtures of roofing granules having different average particle sizes and particle size distributions can be employed (para 44-45); so it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the orientation; 
With regards to the processes of claim 1, 25, and 26, by which the granules are made, Shiao incorporates Hong et al (US 7,811,630 B2) by reference (para 42). Hong would have suggested or otherwise rendered obvious wherein the solar-reflective roofing granules comprise base particles formed of a fired preceramic; wherein the fired preceramic comprises the fired product of an aluminosilicate clay; and wherein the solar-reflective roofing granules are made by the process comprising: providing a formable fireable preceramic material; forming the preceramic material into a collection of preceramic particles by roll compaction; and firing the collection of preceramic particles to provide a collection of base particles (col 4, line 56-col 5, line 3; claims 1, 2, 6).
In addition, the limitations “wherein the solar-reflective roofing granules comprise base particles formed of a fired preceramic;” “wherein the fired preceramic comprises the fired product of an aluminosilicate clay;” and “wherein the solar-reflective roofing granules are made by the process comprising: providing a formable fireable preceramic material; forming the preceramic material into a collection of preceramic particles by roll compaction; and firing the collection of preceramic particles to provide a collection of base particles” of the instant claims are product by process limitations and do not determine the patentability of the product, unless the process results in a product that is structurally distinct from the prior art. The process of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claim product differs in kind from those of the prior art (MPEP § 2113). No difference can be discerned between the product that results from the process steps recited in claims 1, 25, and 26 and the product of Shiao as evidenced by Hong.
Regarding claim 6, Shiao would have suggested or otherwise rendered obvious the solar-reflective roofing granules having a solar reflectivity of at least 75% (para 48, 102).
Regarding claim 7, Shiao would have suggested or otherwise rendered obvious the solar-reflective roofing granules of the collection substantially comprise a base particle having a solar-reflective coating disposed thereon (para 90, fig 1).
Regarding claim 8, Shiao would have suggested or otherwise rendered obvious the collection of solar-reflective roofing granules is white in color, and has (a*2+b*2)1/2 less than 6 (para 53).
Regarding claim 9, Shiao teaches a roofing product comprising a substrate or glass fiber web (24, 54); a bituminous material coated on the substrate (26, 56), the bituminous material having a top surface; and a collection of solar-reflective roofing granules on the top surface of the bituminous material (30, 60, 70) thereby substantially coating the bituminous material in a region thereof (para 91-92, fig 2, 3).
Shiao teaches a collection of solar-reflective roofing granules that can be used on the roofing product (para 93) having a solar reflectivity of at least 70%, an average particle size from #5 US mesh to #50 US mesh; wherein the solar-reflective roofing granules of the collection having an average first aspect ratio (i.e., ratio of the length "L" to the thickness "T" or major aspect ratio) of at least at least 3, more preferably at least 5, and still more preferably, at least 7 (i.e., suggests aspect ratio could be greater than 7) and the average second aspect ratio ranges from about 1 to 3 (i.e., ratio of the length "L" to the width "W" or the ratio of the major axis to the minor axis) (para 19-21, 33, 49); wherein “average” would have suggested all of the granules or 100% of the granules could have the first and second aspect ratio; and the ranges as taught by for the first aspect ratio and second aspect ratio would have suggested the ratio of the width to the thickness of the granule (i.e., the minor aspect ratio) would had to have been at least 1 to 7 (e.g., ratio of L to W = 1; where L = 7, so W=7; and, ratio of L to W = 3; where L = 3, so W=1). 
Therefore, the ranges suggested by Shiao for particle size major aspect ratio, minor aspect ratio, and the ratio of the major axis to the minor axis overlap that of the instant claims. These ranges substantially over lap that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Shiao, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
Furthermore, Shiao suggests the granules serve both a protective, reflective, and aesthetic purpose (para 6, 22), wherein high solar heat reflectance of the roofing products of the present invention is achieved by the selection of base particles having a suitable geometry and particle size distribution; and in order to achieve a higher level of surface coverage, mixtures of roofing granules having different average particle sizes and particle size distributions can be employed (para 44-45); so it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the orientation; geometry (i.e., major and minor aspect ratio), size, and size distribution of the granules on the surface to optimize the protective, reflective, and aesthetic functions (and therein the result boundary concentrations when placed on the shingle) of the granule coating layer.
Furthermore, Shiao suggests the granules serve both a protective, reflective, and aesthetic purpose (para 6, 22, 92), so it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the size and shape of the granules to optimize the protective, reflective, and aesthetic functions of the granule.
With regards to the processes by which the granules are made, Shiao incorporates Hong et al (US 7,811,630 B2) by reference (para 42). Hong would have suggested or otherwise rendered obvious wherein the solar-reflective roofing granules comprise base particles formed of a fired preceramic; wherein the fired preceramic comprises the fired product of an aluminosilicate clay; and wherein the solar-reflective roofing granules are made by the process comprising: providing a formable fireable preceramic material; forming the preceramic material into a collection of preceramic particles by roll compaction; and firing the collection of preceramic particles to provide a collection of base particles (col 4, line 56-col 5, line 3; claims 1, 2, 6).
In addition, the limitation “the solar-reflective roofing granules comprise base particles formed of a fired preceramic” of the instant claims are product by process limitations and do not determine the patentability of the product, unless the process results in a product that is structurally distinct from the prior art. The process of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claim product differs in kind from those of the prior art (MPEP § 2113). No difference can be discerned between the product that results from the process steps recited in claim 9 and the product of Shiao as evidenced by Hong.
Regarding claims 10-12, Shiao would have suggested or otherwise rendered obvious the roofing product having a major plane, wherein each roofing granule has a major axis, a minor axis perpendicular to the major axis, and a thickness, and wherein for at least 90% of the roofing granules having a major aspect ratio of at least 4, and the major axis and the minor axis are disposed within 20 degrees of parallel to the major plane of the roofing product; and wherein no more than 30% of granules having a major aspect ratio of at least 4 are disposed with their major axis or minor axis disposed more than 40 degrees from parallel to the major plane of the roofing product; and wherein no more than 10% of the granules having a major aspect ratio of at least 4 are disposed with their major axis or minor axis disposed more than 70 degrees from parallel to the major plane of the roofing product (para 91-92, fig 2, 3).
Furthermore, Shiao suggests the granules serve both a protective, reflective, and aesthetic purpose (para 6, 22, 44-45), so it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the orientation of the granules on the surface to optimize the protective, reflective, and aesthetic functions of the granule coating layer.
Regarding claim 13 and 22, Shiao suggests the roofing granules cover at least about 95% of the surface (i.e., the roofing product has a bituminous area fraction of no more than 10% in the region substantially coated by the solar-reflective roofing granules of the collection and a bituminous area fraction of no more than 5% in the region substantially coated by the solar- reflective roofing granules of the collection) (para 92).
Regarding claim 24¸ Furthermore, Shiao suggests the granules serve both a protective, reflective, and aesthetic purpose (para 6, 22), wherein high solar heat reflectance of the roofing products of the present invention is achieved by the selection of base particles having a suitable geometry and particle size distribution; and in order to achieve a higher level of surface coverage, mixtures of roofing granules having different average particle sizes and particle size distributions can be employed (para 44-45); so it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the orientation; geometry  (i.e., ratio of the major axis to the minor axis), size, and size distribution of the granules on the surface to optimize the protective, reflective, and aesthetic functions) of the granule coating layer.
Shiao would have suggested or otherwise rendered obvious the solar-reflective roofing granules having a solar reflectivity of at least 75% (para 48, 102).
Shiao would have suggested or otherwise rendered obvious the roofing product having a major plane, wherein each roofing granule has a major axis, a minor axis perpendicular to the major axis, and a thickness, and wherein for at least 90% of the roofing granules having a major aspect ratio of at least 4, and the major axis and the minor axis are disposed within 20 degrees of parallel to the major plane of the roofing product; and wherein no more than 30% of granules having a major aspect ratio of at least 4 are disposed with their major axis or minor axis disposed more than 40 degrees from parallel to the major plane of the roofing product (para 91-92, fig 2, 3).

Response to Arguments
Applicant's arguments filed 4/6/21 have been fully considered but they are not persuasive.
Applicant contends that Shiao does not state that the particle size distribution has any effect on performance - and it certainly does not suggest what the inventors here found; and further contends that Shiao does not teach a boundary concentration of no more than 3.0% in the region substantially coated by the collection of solar roofing granules. This is not persuasive.
Shiao suggests the granules serve both a protective, reflective, and aesthetic purpose (para 6, 22), wherein high solar heat reflectance of the roofing products of the present invention is achieved by the selection of base particles having a suitable geometry and particle size distribution; and in order to achieve a higher level of surface coverage, mixtures of roofing granules having different average particle sizes and particle size distributions can be employed (para 44-45); so it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the orientation; geometry (i.e., major and minor aspect ratio), size, and size distribution of the granules on the surface to optimize the protective, reflective, and aesthetic functions (and therein the result boundary concentrations when placed on the shingle) of the granule coating layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152.  The examiner can normally be reached on Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783